Appellant was convicted for the violation of the local option liquor prohibition law, a felony, and his punishment assessed at the lowest prescribed by law.
There is neither a bill of exceptions nor a statement of facts in the record. The only question in the absence of these which can be reviewed is appellant's motion in arrest of judgment, wherein he contends that the indictment is fatally defective in that the liquor alleged to have been sold by appellant was beer, contending that, in addition to such allegation, it is necessary to allege that beer was an intoxicating liquor. This question has been expressly decided against appellant in Moreno v. State,64 Tex. Crim. 660. Hence, the court did not err in overruling his motion.
The judgment will be affirmed.
Affirmed.